Title: From Benjamin Franklin to Bethia Alexander, 24 June 1782
From: Franklin, Benjamin
To: Alexander, Bethia


Passy, June 24. 1782
I am not at all displeas’d that the Thesis and Dedication with which we were threatned are blown over, for I dislike much all sorts of Mummery.— The Republic of Letters has gain’d no Reputation, whatever else it may have gain’d, by the Commerce of Dedications. I never made one, and I never desir’d that one should be made to me. When I submit[torn: ted to?] receive this, it was from the bad Habit I have long had of doing every thing that Ladies desire me to do. There is no refusing any thing to Madame la Marck nor to you. I have been to pay my Respects to that amiable Lady, not merely because it was a Compliment due to her, but because I love her; which induces me to excuse her not letting me in; the same Reason I should have for excusing your Faults, if you had any. I have not seen your Papa since the Receipt of your pleasing Letter, so could arrange nothing with him respecting the Carriage. During seven or eight days I shall be very busy, after that you shall hear from me, and the Carriage shall be at your Service. How could you think of writing to me about Chimneys & Fires, in such Weather as this. Now is the time for the frugal Lady you mention to save her Wood, obtain plus de Chaleur, and lay it up against Winter as People do Ice against Summer. Frugality is an enriching Virtue; a Virtue I never could acquire in my self: but I was once lucky enough to find it in a Wife, who thereby became a Fortune to me. Do you possess it?— If you do, and I were 20 Years younger, I would give your Father 1000 Guineas for you. I know you would be worth more to me, as a Menagere, but I am covetous and love good Bargains.
Adieu, dear Friend, & believe me ever Yours most affectionately

My Love to Christy & to Jenny—&cMiss Alexander

